Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on 12/01/2021.
Claims 1, 18 and 19 have been amended.
Claims 19-20 have been withdrawn from consideration.

Examiner Amendment
This application is in condition for allowance except for the presence of claims 19-20 directed to non-elected of Group II, without traverse, (refer to Non-Final Rejection filled on September 01st, 2021).  Accordingly, claims 19-20 have been cancelled and claims 1-18 are presented for examination.

Response to Arguments/Reason
Applicant's arguments, with regards to claims 1-18, filed on 12/01/2021 have been fully considered and they are persuasive. Particularly, on pages 5-8 of the Applicant’s Response, applicants argued that Li ‘280 does not disclose the limitations of independent claims 1 and 18 including: “a first patterned part disposed on the substrate and adjacent to an encapsulation line of an encapsulation region of the substrate; a second patterned part disposed on the substrate, in a same layer as the first patterned part, separate from the first patterned part, and also adjacent to the same encapsulation line of the encapsulation 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claims 1 and 18, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitations: “a first patterned part disposed on the substrate and adjacent to an encapsulation line of an encapsulation region of the substrate; a second patterned part disposed on the substrate, in a same layer as the first patterned part, separate from the first patterned part, and also adjacent to the same encapsulation line of the encapsulation region; wherein the first patterned part comprises a through part on its side close to the second patterned part, and the encapsulation line is between the through part and the second patterned part” in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claims 1 and 18. Therefore, claims 1 and 18 are allowed as it is not anticipated by or obvious .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829